ORDER

PER CURIAM.
Frederick L. Perkins (“Perkins”) appeals from the motion court’s denial of his Rule 29.15 post-conviction motion. The *528trial court entered judgment upon Perkins’s conviction on the charge of assault in the first degree in violation of Section 565.050, RSMo 2000. After an evidentiary hearing, the motion court denied Perkins’s Rule 29.15 post-conviction motion.
Perkins argues the motion court erred in denying his Rule 29.15 post-conviction motion in that his trial counsel was ineffective for failing to: (1) object to the introduction and admission of photographs of the victim taken after she underwent surgery; (2) call Ocola Marshall as a witness to undermine claims made by the victim; (3) question Perkins on direct examination regarding all of the statements he made to investigating officers after his apprehension and arrest; and (4) notice during the trial that one juror was asleep and another juror was inattentive, which prejudiced the outcome of his trial.
We have reviewed the briefs of the parties and the record on appeal. The motion court’s findings of fact and conclusions of law are not clearly erroneous pursuant to Rule 29.15. No precedential or jurisprudential purpose would be served by an opinion reciting the detailed facts and restating the principles of law. The motion court’s judgment is affirmed pursuant to Rule 84.16(b).